Citation Nr: 1741717	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-57 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for radiculopathy based on clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from September 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In June 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On September 23, 2013, VA received from the Veteran a claim for entitlement to service connection for left lower extremity radiculopathy. 

2.  An effective date of September 1, 2014 was assigned for the Veteran's separate evaluation for left lower leg extremity radiculopathy that coincided with the evaluation of the back under the new criteria.

3.  The Veteran has not alleged an error of fact or law in the October 2003 or July 2010 rating decisions that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 1, 2014, for the grant of service connection for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

2.  The criteria for revision of the October 2003 or July 2010 rating decisions rating decision on the grounds of CUE are not met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim regarding CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board may proceed to adjudicate this claim with no prejudice to the Veteran.

Earlier Effective Date, to Include CUE

The Veteran contends that he is entitled to an earlier effective date for the grant of entitlement to service connection for radiculopathy of the left lower extremity.  Specifically, he contends that during the pendency of the appeal VA laws changed with respect to the rating criteria for spine disabilities and their associated manifestations (to include radiculopathy) and that the effective date for radiculopathy of the left lower extremity should be earlier than September 1, 2014.  

The Veteran first contended that the RO should have granted service connection for radiculopathy in his left lower extremity beginning September 8, 1993, the date of his original claim for a back disability, because the evidence showed that he had radiculopathy.  The Veteran now contends that a separate evaluation for radiculopathy of the left lower extremity should be awarded September 1, 2002, the date of the change in the law that allowed for a separate evaluation to be assigned for neurological systems.

The Veteran appears to be asserting clear and unmistakable error in the October 2003 and July 2010 rating decisions because, in these rating decisions, the RO evaluated the Veteran's DJD with IVDS of the lumbar spine but not did not assigned a separate rating for radiculopathy under the new laws.

Service connection is in effect for DJD with IVDS of the lumbar spine effective September 8, 1993.  A higher evaluation of 40 percent was granted December 20, 2002.  Service connection is also in effect for radiculopathy of the left leg secondary to his DJD and IVDS effective September 1, 2014, and a 20 percent evaluation was assigned.  DJD with IVDS of the lumbar spine was reduced from September 1, 2014 to April 4, 2017 from 40 percent to 20 percent.  A 40 percent was assigned again for the back effective April 5, 2017.  As an aside, service connection is in effect for radiculopathy of femoral nerve of the left lower extremity associate with DJD and IVDS effective February 2, 2016, but this issue has not been appealed.  The Veteran also clarified during the Board hearing that he was not appealing the issue of radiculopathy of the femoral nerve.

In terms of effective dates, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2014). 

Subsection (b) provides:

(1) The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release. 
(2) (A) The effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application. 

(B) For purposes of this paragraph, an original claim is an initial claim filed by a veteran for disability compensation. 

(C) This paragraph shall take effect on the date that is one year after the date of the enactment of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 and shall not apply with respect to claims filed after the date that is three years after the date of the enactment of such Act.

38 U.S.C.A. § 5110 (b).

Finally, "subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier."  38 U.S.C.A. § 5110 (g).

In addition, the Board acknowledges that the Veteran has correctly asserted that during the pendency of this appeal regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine and associated neurological effects, such as lower extremity radiculopathy.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

Prior to September 23, 2002, DJD was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, DC 5293, for intervertebral disc syndrome.  A rating of 10 percent was warranted with a diagnosis of mild intervertebral disc syndrome and 20 percent with a diagnosis of moderate intervertebral disc syndrome with recurring attacks.  A rating of 40 percent was warranted where the Veteran suffered severe, recurring attacks with intermittent relief and a 60 percent rating where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Thus, under the "old" rating criteria lower extremity neurological symptoms (such as sciatic neuropathy or radiculopathy) were included in the overall rating for the spinal disability. 

Effective from September 23, 2002, the criteria for intervertebral disc syndrome, DC 5293, changed significantly.  DC 5293 provided for a 10 percent rating where the back condition resulted in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent rating was assigned where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Of particular significance to the Veteran's current claim, Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.
Thus, under the "revised" September 2002 criteria, separate ratings could be assigned for neurological manifestations (such as lower extremity radiculopathy) if the separate rating combined with musculoskeletal would result in a higher combined rating for the overall disability. 

When considering whether separate ratings for low back symptomatology and lower extremity neurological symptoms would result in a higher combined disability rating, the General Rating Formula for Diseases and Injuries of the Spine in effect from September 26, 2003, provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a (2016). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2016).

Notes appended to the new rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA. Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees Id., Notes (2) and (4).

DC 8520 provides ratings for paralysis of the sciatic nerve.  DC 8520 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe, with marked muscular atrophy is rated as 60 percent.  Complete paralysis of the sciatic nerve, foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is rated as 80 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.   When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.
After discharge from the military, the Veteran submitted an original claim for service connection for his back in September 1993.  In May 2000, the RO granted service connection for DJD with IVDS of the lumbar spine and assigned a 20 percent evaluation effective January 24, 1996.  A 20 percent was assigned under Diagnostic Code 5293 for IVDS because of recurring attacks of moderate IVDS.  

In December 2002, the Veteran requested to reopen his claim for an increased evaluation for DJD with IVDS of the lumbar spine.  In the May 2003 rating decision, the RO reviewed the March 2003 VA examination.  The VA examination noted that forward flexion was to 90 degrees, extension to 10 degrees, right and left rotation to 20 degrees, and lateral flexion to 20 degrees.  The electromyography report of the Veteran's lower extremity revealed a L4-5 radiculopathy on the left side.  An MRI of the spine showed bulging disc at L4-5 slightly greater on the right side and focal disc herniation at L5-S1.  The Veteran reported shocking type pain in the left leg.  The RO appears to have evaluated the Veteran's disability using the revised rating criteria that examines the number of incapacitating episodes.  Under the "revised" criteria, Note (2) also allows the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.  In this case, flexion was to 90 degrees.  Under General Rating Formula for Diseases and Injuries of the Spine in effect from September 26, 2003, provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The Veteran had a combined evaluation of 180 degrees which would warrant a 10 percent evaluation.  In terms of neurological evaluation, it is not clear of the severity of his sciatic pain.  Moderate severity would warrant a 20 percent evaluation.  Combining a 20 percent evaluation for sciatica and 10 percent for a back disability would result in a 30 percent evaluation.  Although the RO assigned a 20 percent evaluation in this decision, a later decision dated in October 2003 granted a 40 percent evaluation beginning December 20, 2002.  The October 2003 decision subsumed this decision.  

In an October 2003 rating decision, the RO granted an evaluation of 40 percent for DJD and IVDS effective December 20, 2002.  This was considered a full grant of benefits.  The RO acknowledged a change in the rating criterion.  The RO explained that IVDS was now evaluated either by incapacitating episodes or by combining separate evaluations for chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in a higher evaluation.  The VA examination noted tenderness over entire lumbar spine, flexion to 90 degrees and electromyography of L4-5 radiculopathy on the left side.  An MRI also showed diffuse bulging disc at L4-5 and focal disc herniation L4-S1.  The RO found that the evidence showed relatively good motion of the lumbar spine, with relatively severe intermittent attacks of radiculopathy, warranting a 40 percent evaluation under Diagnostic Code 5293.  The RO assigned an effective date of December 20, 2002, the date of receipt of the Veteran's claim.  The RO explained that it considered both the old and new criteria for IVDS and the revised criteria did not warrant an increase evaluation.

Following the Veteran's claim for an increased evaluation, the RO issued a rating decision in July 2010 that continued the 40 percent evaluation for DJD with IVDS in the lumbar spine.  The RO reviewed the May 2010 VA examination which noted complaints of pain around the beltline without radiation.  Flexion was to 70 degrees.  Although some recent improvement was shown, sustained improvement had not been definitively established.  The RO further noted that a 50 percent evaluation is not warranted for the spine unless there is unfavorable ankyloses of the entire thoracolumbar spine.  Furthermore, a higher evaluation of 60 percent is not warranted unless there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  The code sheet indicated that the RO used Diagnostic Codes 5003 and 5242 to evaluate his back.  Despite this, the decision indicated that the RO evaluated the Veteran's back disability under formula to evaluate IVDS.  The RO noted that since there was a likelihood of improvement, the assigned evaluation was not considered permanent and is subject to a future review examination.

In a September 2013 rating decision, the RO proposed to reduce the Veteran's DJD with IVDS of the lumbar spine from 40 percent to 20 percent.
In a June 2014 rating decision, the RO granted service connection for radiculopathy of the left leg and assigned a 20 percent evaluation effective September 24, 2013, the date of the Veteran's claim.  At the same time, the RO decreased DJD with IVDS of the lumbar spine from 40 percent to 20 percent effective September 1, 2014 under diagnostic code 5242 which is the diagnostic code used to evaluate degenerative arthritis of the spine.  The RO found that a 20 percent evaluation which was a protected rating was warranted based on evidence showing a combined range of motion of the thoracolumbar spine to be 120 degrees, forward flexion to 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  DeLuca was considered but not warranted.

The July 2015 rating decision found that an earlier effective date of service connection for radiculopathy of the left leg was not shown to be due to clear and unmistakable error.  

In an April 2017 rating decision, the RO found that assigning a separate compensable evaluation for radiculopathy of the left leg from September 24, 2013 to September 1, 2014 was clearly and unmistakably in error.  The RO explained that Diagnostic Code 5293 took into consideration neurological findings attributable to the Veteran's IDVS and therefore, it was clear and unmistakable error to assign a separate compensable evaluation for radiculopathy while the evaluation under DC 5293 was in place.  It was a violation of the VA's proscription on "pyramiding" or evaluating the same disabling manifestation under different diagnoses and VA diagnostic codes.  The RO noted that it would not take any action to recoup the amount of overpayment due the rating error on the part of VA.  

The claims file shows that the Veteran was originally granted service connection for DJD with IVDS of the lumbar spine.  The regulations at that time considered neurological symptoms when evaluating IVDS.  Specifically Diagnostic Code 5293 evaluated IVDS and specifically considered neurological symptoms.  Therefore, the Veteran's neurological symptoms were initially considered, but were considered as part of his disability entitled DJD with IVDS of the lumbar spine.  Effective from September 23, 2002, the criteria for intervertebral disc syndrome, DC 5293, changed significantly.  The notation at that time indicated that the Veteran would be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.  The Veteran believes that a separate evaluation for radiculopathy should have been assigned the date of this change in the law.

To the extent that the Veteran had an ongoing claim for recognition of the left lower extremity radiculopathy as a separate ratable entity distinct from the service-connected low back disability, the Veteran's claim for service connection for radiculopathy of the left leg filed on September 23, 2013 was granted in a June 2014 decision effective the date of the Veteran's claim, September 24, 2013.  In September 2014, the Veteran filed a claim for an earlier effective date stating that, in the June 2014 decision, the RO mistakenly did not assign an effective date of 1997 for his service-connected radiculopathy.   In July 2015, the RO denied an earlier effective date for radiculopathy.  The Veteran disagreed with this decision in May 2016.  A statement of the case was issued in October 2016 and the Veteran filed a VA Form 9 in November 2016.  Therefore, the Veteran's claim for a separate evaluation for left lower extremity radiculopathy has been appealed 

The effective date for the left lower extremity radiculopathy award was September 23, 2013, the date of claim.  Later the RO adjusted this effective date to be September 1, 2014 explaining that there was CUE in the decision that assigned the effective date because a separate neurological rating could not be assigned at the same time as evaluating the Veteran's back disability under Diagnostic Code 5293.  

The sole basis for an effective date prior to September 1, 2014, would be on the basis of CUE in one or more of the prior determinations.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision." Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The Court has further stated that: 

Clear and unmistakable error is a very specific and rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994). 

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Id. at 44.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See id. If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.   There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim. Id.   

The Veteran first contended that the RO should have granted service connection for radiculopathy in his left lower extremity beginning September 8, 1993 as the evidence showed that he had radiculopathy.  The Veteran now contends that a separate evaluation for radiculopathy of the left lower extremity should be awarded September 1, 2002, the date of the change in the law that allowed for a separate evaluation to be assigned for neurological systems.  He believes that the RO not assigning a separate evaluation for radiculopathy of the left lower extremity was a product of CUE.  There are three rating decisions that evaluate the Veteran's IVDS and DJD and do not assign a separate evaluation following the change in law.  The May 2003, October 2003 and July 2010 rating decisions do not assign a separate evaluation for radiculopathy.  The May 2003 decision was subsumed by the October 2003 decision and will not be discussed again.

In the October 2003 rating decision, the RO noted that the evidence showed relatively good motion of the lumbar spine and relatively severe intermittent attacks of radiculopathy, warranting a 40 percent evaluation.  The RO specifically noted that it considered both the old and new criteria for IDVS and that the revised criteria did not warrant an increased evaluation.  The October 2003 rating code sheet notes that Diagnostic Code 5293 was used.  As noted above, a disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App. at 313.

In response to the April 2010 claim, the RO issued a decision in July 2010.  The RO continued the 40 percent evaluation.  The RO reviewed the May 2010 examination which noted no radiation of pain and motor, sensory and reflex examinations were normal in the lower extremities.  Flexion was to 70 degrees.  The RO even noted that there appeared to be improvement.  The RO considered the new regulations for the spine as well as the number of incapacitating episodes due to IVDS.  The code sheet indicated that the RO used Diagnostic Codes 5003 and 5242 to evaluate his back, but the narrative of this decision shows that although new criteria was considered, the RO continued the 40 percent rating that had been assigned previously under the old criteria.  The RO noted that since there was a likelihood of improvement, the assigned evaluation was not considered permanent and is subject to a future review examination.  Neurological symptoms did not appear to be present at this time.  

The Board finds that the regulations in effect at the time were properly applied in the October 2003 and July 2010 rating decisions and all other adjudications of the claim.  Specifically, pursuant to 38 U.S.C.A. § 5110 (g), the RO made a determination that the Veteran was better rated under the "old" criteria in the October 2003.  In July 2010, new criteria were considered but his 40 percent evaluation was continued that was assigned under the old criteria.  His rating was not based upon a liberalizing law.  The Board does not find CUE in the October 2003 and July 2010 rating decisions.

As for the period from September 23, 2002 to December 20, 2002 when a 20 percent evaluation was in effect for DJD with IVDS of the lumbar spine, the Board finds that a higher evaluation is not warranted during this period.  September 23, 2002 is the date of the change in the law that impacted IVDS; however, the Veteran did not file for a higher evaluation for his DJD and IVDS of the lumbar spine until December 2002.  Therefore, even if the Veteran was provided a separate evaluation for radiculopathy in response to the December 2002 claim, the Veteran's claim would only be effective the date of the Veteran's claim and not earlier because the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2014). 

The Veteran also alleges that when he was granted a separate evaluation for his radiculopathy of the lower extremity, the RO reduced his evaluation of his back disability.  The RO reduced the Veteran's back disability from a 40 percent evaluation to a 20 percent evaluation from September 1, 2014 to April 5, 2017.  A 40 percent evaluation was granted effective April 5, 2017.  The Veteran has not appealed or asserted CUE regarding the issue of reduction of his back disability for the period from September 1, 2014 to April 5, 2017.  Therefore, this issue is not before the Board.

In terms of the period from September 23, 2013 to September 1, 2014, the initial effective date for the grant of a separate 20 percent evaluation for left lower extremity radiculopathy was September 23, 2013.  In an April 2017 rating decision, the RO determined that the effective date for a separate evaluation for radiculopathy should be September 1, 2014.  The RO concluded that it was clear and unmistakable error to assign a separate evaluation for the Veteran's radiculopathy when the Veteran was already receiving a 40 percent evaluation under Diagnostic Code 5293 which already considered neurological symptoms.  As noted above, this discussion is moot as the RO noted that it would not take any action to recoup the over payment for this period as it was VA's error.  Despite this and after a thorough review of the July 2010 decision, it appears that the RO considered the new spine criteria.  The RO noted that a higher evaluation was not warranted under the spine criteria as a 50 percent evaluation was warranted for unfavorable ankylosis which was not the case.  Also the RO considered the new IVDS criteria and noted that a 60 percent was not warranted unless there were incapacitating episodes of IVDS having a total duration of at least 6 weeks.  There did not appear to be evidence of incapacitating episodes or neurological symptoms at the time this decision was issued.  Essentially, the RO appears to have continued the Veteran's 40 percent evaluation that was assigned using Diagnostic Code 5293.  Therefore, the Board agrees that a separate evaluation is not warranted for neurological symptoms when the Veteran is already being evaluated using Diagnostic Code 5293 unless there is evidence that a higher evaluation would be warranted that combined neurological and musculoskeletal.  Therefore, the Board does not find that an effective date earlier than September 1, 2014 is warranted and that this determination is fundamentally based on weighing the evidence which never can be a basis for CUE.

To the extent that any of the Veteran's contentions could be taken as an assertion that he would have warranted a higher combined rating under the "revised" rating criteria, such an argument does not amount to CUE, as the Court has held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  As such, to this extent the October 2003 and July 2010 rating decisions were supported by the evidence then of record and consistent with the law in effect at that time.

In view of the foregoing, the Board finds, based on the evidence then of record and the law in effect at that time, that it is not undebatable the Veteran was entitled to separate compensable ratings for his left lower extremity radiculopathy when the October 2003 and July 2010 rating decision were promulgated.  Therefore, to the extent there was error in any of these rating decisions, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.

Thus, the Veteran's effective date of September 1, 2014, for the grant of entitlement to service connection for the left lower extremity radiculopathy is the earliest available under the law.  The rating decisions properly rated the Veteran under the old rating criteria of DC 5293 after considering whether a higher combined rating would be warranted under the revised rating criteria.  For these reasons, the Board finds that the October 2003 and July 2010 rating decisions were not the product of CUE and that the Veteran's appeal for earlier effective dates must be denied. 



ORDER

Entitlement to an effective date earlier than September 1, 2014, for the grant of entitlement to recognition of radiculopathy, left lower extremity, as a separate entity, to include on the basis that failure to grant service connection for this disability in an October 2003 and July 2010, rating decisions constituted CUE, is denied.





____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


